



Exhibit 10.29
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”) is entered as
of the 16th day of December, 2019, between COMCAST CORPORATION, a Pennsylvania
corporation (together with its subsidiaries, the “Company”), and MICHAEL J.
CAVANAGH (“Employee”).
BACKGROUND
The Company and Employee entered into an Employment Agreement (the “Agreement”)
dated as of December 21, 2018, and desire to further amend the Agreement as
provided herein.
AGREEMENT
Intending to be legally bound hereby, the Company and Employee agree as follows:
1.
Subparagraph 3(d)(ii) of the Agreement is hereby deleted in its entirety.

2.
Other than as amended hereby, the Agreement remains in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 as of the date first-above written.


COMCAST CORPORATION


By:     /s/ Thomas J. Reid        




EMPLOYEE:




/s/ Michael J. Cavanagh    
Michael J. Cavanagh







